Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 17, 2019

                                        No. 04-19-00242-CV

                    IN THE INTEREST OF S.M.H., ET AL., CHILDREN,

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA01398
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Counsel
states he has provided copies of the brief and motion to withdraw to appellant and informed
appellant of his right to review the record and file his own brief. See id.; Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel’s letter also enclosed a form for
appellant to use to request review of the appellate record. If appellant would like a copy of the
appellate record, he must file the motion in this court no later than July 22, 2019.

        If appellant desires to file a pro se brief, we order he do so by August 9, 2019. Appellee
has filed a notice waiving its right to file a brief in this case unless appellant files a pro se brief.
If appellant files a timely pro se brief, appellee may file a responsive brief no later than twenty
days after appellant’s pro se brief is filed in this court. We order the motion to withdraw filed by
appellant’s counsel is held in abeyance pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court